An unpublish d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

TIMOTHY M. FRAISER, No. 67928
Appellant,
vs. '
: BRITNEY L. FRAISER, ? E a” E 3
_ i___ Resgondent. Fgg 1 g 2035
ORDER DISMISSIN G APPEAL

The parties have ﬁled a stipulation. to dismiss this appeal. We
approve the stipulation and hereby dismiss this appeal. As pravided in
the-atlpulaticn, each party shall bear their own costs and fees. NRAP
42(b).

It is so ORDERED.

 

CLERK OF THE SUPREME COURT

TRACIE  LINIW
BY: W

cc: Hon. Charles J‘ Hoskin, District Judge, Family Court Division
Pecos Law Gmup
Black 8; LoBello

Eighth District Court Clerk

SUPHEME (mum
0F
NEVAUA

CLERK’S ORDER

ﬂ’W\S;QS£BF_